             Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 1 of 37




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

                                                     :
                                                     :
                                                     :
AMY COOPER                                           :                Civil Action No.:
                                                     :               1:21-cv-04692-RA
Plaintiff,                                           :
                                                     :
              v.                                     :      AMENDED COMPLAINT WITH
                                                     :           JURY DEMAND
FRANKLIN TEMPLETON, FRANKLIN                         :
TEMPLETON INVESTMENTS, FRANKLIN                      :
RESOURCES, INC., FRANKLIN TEMPLETON                  :
COMPANIES, LLC, JENNY JOHNSON,                       :
FRANKLIN TEMPLETON CORPS. XYZ 1-10,                  :
JOHN DOES and/or JANE DOES 1-10,

Defendants.


        Plaintiff Amy Cooper (“Plaintiff”), by her attorneys Law Office of Andrea

Paparella, PLLC and Litt Law, PC alleges as follows against Franklin Templeton,

Franklin Templeton Investments, Franklin Resources, Inc., Franklin Templeton Companies,

LLC, Jenny Johnson, Franklin Templeton Corps. XYZ 1-10, John Does and/or Jane Does 1-10

(collectively “Franklin Templeton” or “Defendants”):

                                         SUMMARY

1. On May 25, 2020, Plaintiff was confronted in Central Park by Christian Cooper while

walking her dog alone. This confrontation became international news as a racial flashpoint,

characterized as a privileged white female “Karen” caught on video verbally abusing an African

American male with no possible reason other than the color of his skin.


2. This characterization was created and nurtured, in whole or in part, by the public

statements published by the Defendants to millions of people reporting that it had: a)
          Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 2 of 37




performed a legitimate investigation into its employee and the events of May 25, 2020, b) that

the legitimate investigation determined indisputably that Plaintiff was a racist, and c) that due

to the results of their legitimate investigation, the Plaintiff’s employment with the Defendants

was terminated.


3. Franklin Templeton’s alleged investigation and results provided legitimacy to the “Karen”

story, and appeared to provide justification for those who sought the destruction of the Plaintiff’s

life.


4. But the Defendants never performed an investigation into the confrontation between

Plaintiff and Christian Cooper in Central Park on May 25, 2020.


5. Even a perfunctory investigation would have shown that Plaintiff did not shout at

Christian Cooper or call the police from Central Park on May 25, 2020 because she was a

racist -- she did these things because she was alone in the park and frightened to death after

being selected as the next target of Christian Cooper, an overzealous birdwatcher engaged in

Central Park’s ongoing feud between birdwatchers and dog owners.


6. Christian Cooper was a birdwatcher with a history of aggressively confronting dog owners in

Central Park who walked their dogs without a leash. It was Christian Cooper’s practice and

intent to cause dog owners to be fearful for their safety and the safety of their dogs, and he had a

history of doing so to people, including to one African American man who wrote national media

stating: “when I saw that video, I thought, I cannot imagine if he approached [Plaintiff] the same

way how she may have genuinely been afraid for her life.”
          Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 3 of 37




7. But Franklin Templeton perpetuated and legitimized the story of “Karen” vs. an

innocent African American to its perceived advantage, with reckless disregard for the

destruction of Plaintiff’s life in the process.



                                    FACTUAL BACKGROUND

                                    a. The Defendants’ Statements

 8. On May 25, 2020, Franklin Templeton published a statement on Twitter about the Central

 Park incident stating:

                 We take these matters very seriously, and we do not condone racism of
                 any kind. While we are in the process of investigating the situation, the
                 employee involved has been put on administrative leave.

 9. On May 26, 2020 at or around 2:24 p.m., Franklin Templeton published another statement

 on Twitter announcing that they performed an “internal review” of the Central Park incident.


 10. The May 26, 2020 statement announced that Franklin Templeton terminated

 Plaintiff’s employment as a result of the Defendants’ internal review.


 11. The May 26, 2020 statement announced that Franklin Templeton “do(es) not tolerate

 racism of any kind.”


 12. The May 26, 2020 statement on Twitter was “liked” by over 277,000 people, and seen

 by countless more.


 13. The public to whom Franklin Templeton published the May 26, 2020 statement knew

 and understood that the subject of Franklin Templeton’s statement was Plaintiff.
         Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 4 of 37




14. The May 26, 2020 statement was intended to, and had the effect of, conveying that

Franklin Templeton had performed a thorough and fair investigation, and that the result of the

investigation was the conclusion that Plaintiff was a racist.


15. On June 2, 2020, the President and CEO of Franklin Templeton, Jenny Johnson,

participated in a Bloomberg video interview and answered questions exclusively about

the Defendants’ termination of Plaintiff’s employment.


16. During the June 2, 2020 Bloomberg interview, Jenny Johnson stated that the facts of this

matter were fully reviewed prior to the Defendants’ decision to terminate Plaintiff’s

employment.


17. During the June 2, 2020 Bloomberg interview, Jenny Johnson stated that Franklin

Templeton terminated Plaintiff’s employment because “the facts were undisputed in this

case.”


18. Among other internet locations, the June 2, 2020 Bloomberg interview has been

publicly available on www.Bloomberg.com from June 2, 2020 through the present.


19. The Defendants intended the June 2, 2020 Bloomberg interview to be widely seen by

the public.


20. The June 2, 2020 Bloomberg interview was intended to, and had the effect of, conveying

that a thorough and fair investigation had been performed by Franklin Templeton, and that
          Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 5 of 37




the result of the investigation concluded that the “facts were undisputed” that Plaintiff was a

racist.


21. On July 6, 2020, the President and CEO of Franklin Templeton, Jenny Johnson,

participated in a video interview with Fortune Magazine.


22. During the July 6, 2020 interview, Jenny Johnson announced: “[Defendants] espouse

zero tolerance for racism.”


23. The Defendants intended the July 6, 2020 interview to be widely seen by the public.


24. Among other internet locations, the July 6, 2020 interview has been publicly available

on www.Fortune.com from July 6, 2020 through the present.


25. The July 6, 2020 interview was intended to, and had the effect of, conveying that

Franklin Templeton had performed a thorough and fair investigation, and that the result of the

investigation concluded that Plaintiff was a racist and that is why Franklin Templeton fired

her.

26. On July 15, 2021, the President and CEO of Franklin Templeton, Jenny Johnson,

participated in a Yahoo! Finance video interview and answered questions about the

Defendants’ termination of Plaintiff’s employment, and contrasted that situation to a second,

more recent situation involving a Franklin Templeton employee.


27. The interview has been available on www.finance.yahoo.com from July 15, 2021 through

the present.
        Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 6 of 37




28. Upon information and belief, the second situation involving a Franklin Templeton

employee to which Jenny Johnson referred was Vivek Kudva.


29. Vivek Kudva is an Indian male and a senior executive employed by Franklin Templeton.


30. In June 2021, Vivek Kudva was given a massive fine and a one-year market ban by the

Securities and Exchange Board of India for using non-public information to sell approximately

$4,000,000 in Franklin Templeton debt funds which were then closed weeks later.


31. Despite this illegality, Franklin Templeton continues to employ Vivek Kudva unabated in

his position as the head of Franklin Templeton’s Asia Pacific distribution.


32. About Franklin Templeton’s handling of the Plaintiff’s termination, Jenny Johnson said

during her July 15, 2021, Yahoo! Finance video interview: “We felt and we feel confident in

the due diligence we did and the process to make our evaluations, our decision.”




33. About Franklin Templeton’s handling of the Vivek Kudva situation, Jenny Johnson said

during her July 15, 2021, Yahoo! Finance video interview: “[t]he world has gotten to the point

where social media comes to very quick decisions without all the facts…and I had this

conversation with some employees over an issue recently and my comment to those

employees was, here’s why social media doesn’t have the facts right on this particular

situation, and here is why we’re going to stand by and I am going to stand by our decision.

Because you want to work for a company where the firm has your back. That if people don’t

get the facts right, the company isn’t just going to throw you under the bus.”
        Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 7 of 37




34. Jenny Johnson’s description of Franklin Templeton’s handling of the Vivek Kudva matter

reveals the Defendants’ procedure for the investigation and consideration of discipline in high-

profile matters involving Franklin Templeton employees.


                               b. The Defendants’ “Investigation”

35. Franklin Templeton performed no investigation into the May 25, 2020 incident in Central

Park involving Plaintiff.


36. Franklin Templeton’s only communication with Plaintiff about the May 25, 2020 incident

in Central Park involving the Plaintiff occurred on May 25, 2020 while Plaintiff was

palpably distraught and fearful of her safety.


37. Franklin Templeton did not seek to communicate with Plaintiff about the May 25,

2020 incident in Central Park involving Plaintiff except on May 25, 2020 while the

Plaintiff was palpably distraught and fearful of her safety.


38. Franklin Templeton did not interview Christian Cooper about the May 25, 2020 incident

in Central Park involving Plaintiff.


39. Upon information and belief, Franklin Templeton did not seek to interview Christian

Cooper about the May 25, 2020 incident in Central Park involving Plaintiff.


40. If Franklin Templeton had interviewed Christian Cooper about the May 25, 2020 incident

in Central Park, it would have learned that Christian Cooper was a birdwatcher with a history

of aggressively confronting dog owners in Central Park who walked their dogs without a
        Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 8 of 37




leash. It was Christian Cooper’s practice and intent to cause dog owners to be fearful for their

safety and the safety of their dogs, and he had a history of doing so.


41. Franklin Templeton did not interview relevant persons about the May 25, 2020 incident in

Central Park involving Plaintiff.


42. Franklin Templeton did not seek to interview relevant persons about the May 25, 2020

incident in Central Park involving Plaintiff.


43. If Franklin Templeton had interviewed relevant persons about the May 25, 2020 in Central

Park involving the Plaintiff, it would have learned that Christian Cooper was a birdwatcher

with a history of aggressively confronting dog owners in Central Park who walked their dogs

without a leash. It was Christian Cooper’s practice and intent to cause dog owners to be fearful

for their safety and the safety of their dogs, and he had a history of doing so.


44. Upon information and belief, Franklin Templeton did not obtain Plaintiff’s full 911 calls

from the New York City Police Department.


45. Upon information and belief, Franklin Templeton did not attempt to obtain Plaintiff’s full

911 calls from the New York City Police Department.


46. If Franklin Templeton had performed a proper investigation and obtained Plaintiff’s full

911 calls from the New York City Police Department, it would have learned that the Plaintiff

reasonably feared for her safety during the May 25, 2020 incident in Central Park because

Christian Cooper aggressively confronted the Plaintiff with the intent of causing her to be

fearful for her safety and the safety of her dog.
         Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 9 of 37




47. Upon information and belief, Franklin Templeton did not investigate what took place

between Plaintiff and Christian Cooper prior to Christian Cooper videotaping their interaction

on May 25, 2020 in Central Park.


48. If Franklin Templeton had investigated what took place between Plaintiff and Christian

Cooper, it would have learned that the Plaintiff reasonably feared for her safety during the

May 25, 2020 incident in Central Park because Christian Cooper aggressively confronted the

Plaintiff with the intent of causing her to be fearful for her safety and the safety of her dog.


49. Upon information and belief, Franklin Templeton did not obtain minutes from New York

City Park Board Meetings pre-dating the May 25, 2020 incident in Central Park involving

Plaintiff, which record that Christian Cooper had previously been involved in an altercation in

Central Park where, in Christian Cooper’s own words, “it has gotten ugly between birders

and unleashed dog walkers.”


50. Upon information and belief, Franklin Templeton made no attempt to obtain minutes

from New York City Park Board Meetings pre-dating the May 25, 2020 incident in

Central Park involving Plaintiff, which record that Christian Cooper had previously been

involved in an altercation in Central Park where, in Christian Cooper’s own words, “it has

gotten ugly between birders and unleashed dog walkers.”


51. If Franklin Templeton had obtained minutes from the New York City Park Board

Meetings, it would have learned that Christian Cooper was a birdwatcher with a history of

aggressively confronting dog owners in Central Park who walked their dogs without a leash. It
         Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 10 of 37




 was Christian Cooper’s practice and intent to cause dog owners to be fearful for their safety

 and the safety of their dogs, and he had a history of doing so.



                                         c. Jerome Lockett



52. Franklin Templeton did not interview Jerome Lockett or anyone else familiar with Mr.

Cooper’s past in Central Park to obtain their perspective on the May 25, 2020 incident in

Central Park involving Plaintiff.

53. Franklin Templeton did not seek to interview Jerome Lockett or anyone else familiar with

Mr. Cooper’s past in Central Park to obtain their perspective on the May 25, 2020 incident in

Central Park involving Plaintiff.


54. Jerome Lockett identifies as an African American male.



55. Jerome Lockett identifies as a dog owner and resident of New York City.

56. Upon information and belief, Jerome Lockett frequently takes his dog to Central Park for

walks.


57. Upon information and belief, prior to the May 25, 2020 incident in Central Park

involving Plaintiff, Christian Cooper approached Jerome Lockett aggressively, shouting: “YOU

NEED TO LEASH YOUR DOG!!! THEY CAN’T BE OFF-LEASH IN HERE.”


58. Upon information and belief, when Jerome Lockett refused to engage Christian Cooper

and turned his back to walk away, Christian Cooper escalated his aggression and attempted

to lure Jerome Lockett’s dog away from Jerome Lockett.
         Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 11 of 37




59. Upon information and belief, Christian Cooper said: “if you’re gonna do what you want,

then I’m gonna do what I want, but you’re not gonna like it.”


60. Upon information and belief, Christian Cooper had to be physically separated from

Jerome Lockett’s dog by Jerome Lockett.


61. Upon information and belief, Christian Cooper caused, and intended to cause, Jerome

Lockett to feel that he and his dog were the subject of an imminent threat.


62. In his May 26, 2020 statement to media, Jerome Lockett wrote:

                As a black man, I am not scared of another person because their race
                or ethnicity, but this man IS threatening with his body language and
                screaming. I don’t know Amy Cooper at all, I’ve said hello to her
                because that’s what dog owners do to other owners in the park, but
                when I saw that video, I thought, I cannot imagine if he
                approached her the same way how she may have genuinely been
                afraid for her life. She may not be like me willing to physically defend
                herself or her dog. I understand the optics of this video aren’t great,
                but people need to understand this man is a dick and probably did
                threaten her. You can read his Facebook post where he tells the world
                he told her “you’re not gonna like what I’m going to do next.” That’s a
                threat. And she has no idea if this man is pulling out a knife, a gun, or a
                treat that (sic) laced with a rat poison. If I wasn’t who I was, I
                would of called the police on that guy too. Sure, we’re breaking
                the rules by having our dogs off leash in a park that has 80% of its
                area off-leash hours, but that gives that guy no authority to accost
                people in such manner.

                My two fellow dog owners have had similar situations with this
                man, but don’t feel comfortable coming forward because they’re
                white. They think they’ll be seen as some “Karen” or whatever. I
                obviously don’t have that fear. I am a liberal man who voted for
                Barack, Bernie, and Bernie again. I’ll be voting for Biden as he’s the
                lesser of two evils. I’m not some right wing nut job trying to push an
                agenda. I just think it’s unfair and uncool how the world is pushing
                their own agenda with this story. Not everyone has a personal
                experience like this so I get it because of the optics, but I beg you guys to
                please publish my words. This is not the story we all want.
         Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 12 of 37




 (Emphasis added.)

 63. Upon information and belief, Christian Cooper initiated the same or a similar series

 of aggressive actions against other dog owners in Central Park prior to the May 25, 2020

 incident in Central Park involving Plaintiff.


 64. A full and complete copy of Jerome Lockett’s version of these events which he shared

 with NBCUniversal is annexed hereto as Exhibit “A.”



                        d. Christian Cooper’s Confrontation with Plaintiff

65. On May 25, 2020, Christian Cooper initiated the same or a similar series of aggressive

actions as he did against Jerome Lockett and others against Plaintiff, causing Plaintiff to

reasonably fear for her safety and the safety of her dog.


66. Plaintiff called the police on May 25, 2020 from Central Park because Christian

Cooper’s intentionally aggressive actions reasonably caused her to fear for her safety and the

safety of her dog, the same or similar as Christian Cooper had done in the past.


67. Plaintiff did not call the police on May 25, 2020 from Central Park because she was a racist.


68. Plaintiff called the police on May 25, 2020 because she reasonably feared for her safety

and the safety of her dog after Christian Cooper selected her as the next dog owner he would

attack for having a dog off its leash in Central Park.
         Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 13 of 37




69. If Defendants had performed an investigation into the May 25, 2020 incident in Central

Park involving Plaintiff, they would have known that Plaintiff did not call the police because

she was a racist.


70. If Defendants had performed an investigation into the May 25, 2020 incident in Central Park

involving Plaintiff, they would have known that Plaintiff reasonably feared for her safety.



71. If Defendants had performed an investigation into the May 25, 2020 incident in Central Park,

they would have known that the Plaintiff was selected as another dog owner to be attacked for

having a dog off its leash in Central Park.


72. The Defendants knew that they had not performed an investigation into the May 25,

2020 incident in Central Park involving Plaintiff, but nevertheless published statements that

they had.


73. The Defendants knew that they had not performed an investigation into the May 25,

2020 incident in Central Park involving Plaintiff concluding that Plaintiff was a racist, but

nevertheless published statements that they had.



74. The Defendants knew that they had not performed an investigation into the May 25,

2020 incident in Central Park involving Plaintiff finding that the facts were undisputed that

Plaintiff was a racist, but nevertheless published statements that they had.
            Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 14 of 37




                                     e. Plaintiff’s Race and Gender

  75. According to published statements of the Defendants, an investigation into an allegation(s)

  of wrongdoing is the standard before determining discipline for a Franklin Templeton employee

  relating to the alleged wrongdoing.



  76. According to published statements of the Defendants, the Defendants understand that “social

  media comes to very quick decisions without all the facts.”



  77. According to published statements of the Defendants, the Defendants are “a company where

  the firm has your back. That if people don’t get the facts right, the company isn’t just going to

  throw its employees under the bus.”



78. The Defendants did not perform an investigation into the allegations of wrongdoing against

    the Plaintiff before terminating her employment.



79. The Defendants relied exclusively on social media in its decision to terminate the Plaintiff,

    despite knowing that “social media comes to very quick decisions without all the facts.”



80. The Defendants relied substantially on social media in its decision to terminate the Plaintiff,

    despite knowing that “social media comes to very quick decisions without all the facts.”



81. The Defendants “threw Plaintiff under the bus” and did not “have her back,” even though it

    failed to perform an investigation to determine whether “people (got) the facts right.”
           Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 15 of 37




82. The Defendants would have performed an investigation before terminating the Plaintiff,

   but for Plaintiff’s race.



83. Upon information and belief, the Defendants would not have made knowingly false statements

   about Plaintiff and about an investigation into the Plaintiff, but for Plaintiff’s race.



84. The Defendants would not have terminated Plaintiff’s employment but for Plaintiff’s race.



85. The Defendants would not have relied exclusively on social media to determine the Plaintiff’s

   discipline, but for the Plaintiff’s race.



86. The Defendants would not have relied substantially on social media to determine the

   Plaintiff’s discipline, but for the Plaintiff’s race.



87. The Defendants would not have “thrown Plaintiff under the bus” by terminating and publicly

   shaming her, but for her race.



88. The Defendants would have “had the Plaintiff’s back” and not terminated and publicly shamed

   her, but for her race.



89. Upon information and belief, the Defendants would have performed an investigation if the

   Plaintiff was a different gender.
             Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 16 of 37




90. Upon information and belief, the Defendants would not have made knowingly false statements

   about the Plaintiff and about an investigation into the Plaintiff if the Plaintiff was a different

   gender.



91. Upon information and belief, the Defendants would not have terminated Plaintiff’s

   employment if the Plaintiff was a different gender.



92. The Defendants would not have relied exclusively on social media to determine the Plaintiff’s

   discipline, but for the Plaintiff’s gender.



93. The Defendants would not have relied substantially on social media to determine the Plaintiff’s

   discipline, but for the Plaintiff’s gender.



94. The Defendants would not have “thrown Plaintiff under the bus” by terminating and publicly

   shaming her, but for her gender.



95. The Defendants would have “had the Plaintiff’s back” and not terminated and publicly shamed

   her, but for her gender.



96. The Defendant Jenny Johnson contrasted the Defendants’ treatment of Vivek Kudva from its

   treatment of the Plaintiff in her July 15, 2021 interview with Yahoo! Finance.
            Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 17 of 37




97. The Defendants performed a thorough investigation into the allegations of wrongdoing against

    Vivek Kudva.

98. The Defendants did not terminate the employment of Vivek Kudva.

99. Upon information and belief, the Defendants did not discipline Vivek Kudva in any meaningful

way.

100. The Defendants did not rely exclusively on social media to determine whether or not it would

discipline Vivek Kudva.

101. The Defendants did not rely substantially on social media to determine whether or not it would

discipline Vivek Kudva.

102. Not only did the Defendants not rely on social media to determine whether or not it would

discipline Vivek Kudva, the Defendants have been outspoken about the danger of relying on social

media in its defense of Vivek Kudva.

103. The Defendants did not “throw Vivek Kudva under the bus” but, rather, Defendants “have

Vivek Kudva’s back.”

104. Upon information and belief, in 2013, Chuck Johnson joined Franklin Resources’ board of

directors, a position he held until February 2020.

105. Upon information and belief, Chuck Johnson is a male.

106. Upon information and belief, Chuck Johnson is a convicted felon who was incarcerated for

two months.
             Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 18 of 37




107. Upon information and belief, in 2002, Chuck Johnson “slammed his wife into a kitchen stove

hard enough to break the bones of her face.” https://nypost.com/2020/05/30/the-firm-that-fired-

amy-cooper-promoted-heir-who-beat-his-wife/

108. Upon information and belief, when Chuck Johnson joined Franklin Resources’ board of

directors, Franklin Resources knew of Chuck Johnson’s criminal conviction and incarceration for

physically hurting his wife.

109. C.K. is presently employed by the Defendants as an executive in the Financial Institutions

group, and has been continuously employed by the Defendants since at least 2007.

110. C.K. is a Caucasian male.

111. The Plaintiff has made two complaints about C.K. while employed by the Defendants.

112. In or around 2016, the Plaintiff was at an industry conference and asked by a client whether

she knew C.K. The client proceeded to tell the Plaintiff that C.K. had recently offended him and

made him uncomfortable by sharing that he was recently divorced and insisting he wanted to go

somewhere to meet women or to an adult entertainment venue.

113. The Plaintiff reported the client’s allegation against C.K. to her manager.

114. Neither the Plaintiff’s manager nor anyone else at Franklin Templeton followed-up with the

Plaintiff.

115. Upon information and belief, the Defendants ignored the complaint about C.K.

116. Upon information and belief, C.K. received no discipline relating to the behavior reported by

the Plaintiff.
             Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 19 of 37




117. Prior to that, also in 2016, the Plaintiff made a complaint to her manager and the Head of

Product Management that the group managed by C.K. had plagiarized a competitor’s presentation

materials.

118. Management agreed that what happened was inappropriate and blatant plagiarism.

119. Despite agreement that what happened was inappropriate and blatant plagiarism, the Plaintiff

was told to “keep it quiet.”

120. Despite agreement that what happened was inappropriate and blatant plagiarism, upon

information and belief, C.K. was not disciplined.

121. Despite agreement that what happened was inappropriate and blatant plagiarism, upon

information and belief, no one on C.K.’s team was disciplined.

122. Upon information and belief, all of the members of C.K.’s team were Caucasian males.

123. On another occasion, the Plaintiff witnessed C.K. telling a story about making sexual advances

on a hotel clerk to the Plaintiff’s manager.

124. Upon information and belief, the Plaintiff’s manager did not report this story, and no

investigation was initiated or discipline issued.

125. In or around 2017, and upon information and belief, a complaint(s) was made by employees

and/or interviewees of the Defendants that C.K. committed acts of sexual harassment in the

workplace.

126. Upon information and belief, the Defendants performed no investigation into the allegations of

sexual harassment made against C.K.
           Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 20 of 37




127. The Defendants did not terminate or otherwise discipline the employment of C.K. as a result of

allegations of sexual harassment.

128. Not only has C.K. not been terminated or disciplined by the Defendants, the Defendants have

promoted and given C.K. increased responsibility since complaints were made about C.K.



                                    f. The Destruction of Plaintiff’s Life


  129. Plaintiff’s personal and professional life has been destroyed by the knowingly false

  statements made by Defendants.


  130. As one example, the CFA (Chartered Financial Analyst) Institute initiated an investigation

  and disciplinary proceeding into the Plaintiff based on the Defendants’ statements.


  131. A true and accurate copy of the letter from CFA Institute providing Notice of Investigation

  is annexed hereto as Exhibit “B.”


  132. The Defendants knew or should have known their knowingly false statements would

  cause Plaintiff severe emotional distress.


  133. Plaintiff did, in fact, suffer severe emotional distress because of the knowingly false

  statements of the Defendants.


  134. Defendants received countless phone calls on May 25, 2020 from people seeking to

  make threats to and harass the Plaintiff on the basis of her race and/or gender.
         Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 21 of 37




135. Defendants’ telephone system provided Plaintiff’s personal cell phone number to people

who called on May 25, 2020 seeking to make threats to and harass Plaintiff because of her race

and/or gender.


136. By their telephone system providing people who called on May 25, 2020 seeking to

make threats to and harass the Plaintiff because of her race and/or gender with the Plaintiff’s

personal cell phone number, the Defendants caused countless threatening and harassing phone

calls and text messages to reach Plaintiff.


137. A representative text message sent to the Plaintiff’s personal cell phone said: “You racist

cunt bitch. Fuck that dog too, stupid bitch. You all over social media lying on a black man.

Stupid typical white bitch.”


138. The Plaintiff received dozens of other text messages like this one to the personal cell

phone number provided by the Defendants.


139. The Defendants’ actions caused her such severe emotional distress that she was
suicidal.

                                  JURISDICTION AND VENUE


140. This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331, and

pursuant to the principles of supplemental jurisdiction under 28 U.S.C. § 1367.


141. Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because the Southern District

of New York is the judicial district in which at least a substantial portion of the events giving

rise to Plaintiff’s claims occurred.
           Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 22 of 37




                                          THE PARTIES


142. Plaintiff Amy Cooper is a white female. She was employed by the Defendants from June

2015 until her termination of employment on May 26, 2020. Plaintiff was an exceptional

employee at Franklin Templeton, earning high performer bonuses in 2016, 2017 and 2018. In or

about May 2019, Plaintiff was assigned increased Portfolio Manager and client account

responsibilities. At all relevant times, Plaintiff worked primarily from the Defendants’ location

in New York, New York.


143. Defendants Franklin Templeton, Franklin Templeton Investments, Franklin Resources,

Inc., and Franklin Templeton Companies, LLC is the Plaintiff’s former employer, and is engaged

in the business of financial services with a place of business located at 280 Park Avenue in New

York, New York.


144. Defendant Jenny Johnson is, and at all times relevant was, the President and Chief Executive

Officer of the Defendants Franklin Templeton, Franklin Templeton Investments, and/or Franklin

Resources, Inc.



145. Defendants Franklin Templeton Corps. XYZ 1-10 represent corporate agents, successors and

assigns, affiliates, subsidiaries, or divisions of the Defendants Franklin Templeton, Franklin

Templeton Investments, and Franklin Resources liable for any or all claims contained herein, but

whose name(s) or action(s) remains unknown.



146. Defendants John Does and/or Jane Does 1-10 represent individual agents or persons liable

for any or all claims contained herein, but whose name(s) or action(s) remain unknown.
             Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 23 of 37




                           FIRST COUNT AGAINST ALL DEFENDANTS
                             Race Discrimination in Violation of § 1981

147. Plaintiff repeats and realleges all preceding allegations as if separately set forth again herein

    at full length.



148. The Defendants discriminated against the Plaintiff on the basis of her race, in violation of

    Section 1981.



149. As a result of the Defendants’ discrimination, the Plaintiff has suffered substantial loss

    of earnings and benefits and endured severe emotional distress, and will continue to do so

    in the future. Accordingly, the Defendant is liable to the Plaintiff for back pay and bonus, loss

    of unvested funds and other benefits, front pay or reinstatements, emotional distress damages,

    attorneys’ fees and costs, and interest and punitive damages in an amount to be determined at

    trial.


                        SECOND COUNT AGAINST ALL DEFENDANTS
             Race and Gender Discrimination Under the New York State Human Rights
                                             Law


150. Plaintiff repeats and realleges all preceding allegations as if separately set forth again herein

    at full length.



151. Plaintiff was an “employee” for purposes of § 296 of the New York State Human Rights

    Law.
            Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 24 of 37




152. The Defendants is/are an “employer” for purposes of § 296 of the New York State

    Human Rights Law.



153. Defendants unlawfully discriminated against the Plaintiff on the basis of her race and sex

    in violation of § 296, et seq. of the New York State Human Rights Law.



154. As a result of the Defendants’ unlawful discrimination, the Plaintiff has suffered

    substantial loss of earnings and benefits and endured severe emotional distress, and will

    continue to do so in the future. Accordingly, the Defendants are liable to the Plaintiff for

    back pay and bonus, loss of unvested funds and other benefits, front pay or

    reinstatements, emotional distress damages, attorneys’ fees and costs, and interest and

    punitive damages in an amount to be determined at trial.


                                   THIRD COUNT AGAINST ALL
                                         DEFENDANTS

            Race and Gender Discrimination Under the New York City Human Rights
                                            Law

  155. Plaintiff repeats and realleges all preceding allegations as if separately set forth again herein

  at full length.


  156. Plaintiff is a “person” as that term is defined by the New York City Human Rights Law § 8-

  102(1).


  157. The Defendants is/are an “employer” as that term is defined by the New York City Human

  Rights Law § 8-102(5).
         Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 25 of 37




158. Defendants unlawfully discriminated against Plaintiff on the basis of her race and gender in

violation of the New York City Human Rights Law § 8-107(2).


159. As a result of the Defendants’ unlawful discrimination, Plaintiff has suffered substantial

loss of earnings and benefits and endured severe emotional distress, and will continue to do so

in the future. Accordingly, the Defendants are liable to the Plaintiff for back pay and bonus,

loss of unvested funds and other benefits, front pay or reinstatements, emotional distress

damages, attorneys’ fees and costs, and interest and punitive damages in an amount to be

determined at trial.

160. Defendants’ discriminatory conduct was made with reckless indifference to the rights of

the Plaintiff, entitling the Plaintiff to punitive damages under the New York City Human Rights

Law.



                         FOURTH COUNT AGAINST ALL DEFENDANTS
                         Defamation Under New York State Common Law

161. Plaintiff repeats and realleges all preceding allegations as if separately set forth again

herein at full length.


162. Statements made by the Defendants in the May 26, 2020 Twitter statement were false.


163. Statements made by the Defendants in the June 2, 2020 video interview with Bloomberg

were false.


164. Statements made by the Defendants in the July 6, 2020 video interview with Fortune

were false.
         Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 26 of 37




165. The Defendants knew that statements contained in the May 26, 2020 Twitter statement

were false.


166. The Defendants knew that statements contained in the June 2, 2020 video interview with

 Bloomberg were false.


167. The Defendants knew that statements made in the July 6, 2020 video interview with

Fortune were false.



168. The false statements made by the Defendants in the May 26, 2020 Twitter statement

were published to third parties.


169. The false statements made by the Defendants in the June 2, 2020 video interview

with Bloomberg were published to third parties.


170. The false statements made by the Defendants in the July 6, 2020 video interview with

Bloomberg were published to third parties.


171. The false statements made by the Defendants in the May 26, 2020 Twitter statement caused

special harm to Plaintiff.


172. The false statements made by the Defendants in the June 2, 2020 video interview

with Bloomberg caused special harm to Plaintiff.


173. The false statements made by the Defendants in the July 6, 2020 video interview

with Bloomberg caused special harm to Plaintiff.
         Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 27 of 37




174. As a result of the Defendants’ defamation, the Plaintiff has suffered substantial loss

of earnings and benefits and endured severe emotional distress, and will continue to do so in

the future. Accordingly, the Defendants are liable to the Plaintiff for back pay and bonus,

loss of unvested funds and other benefits, front pay or reinstatements, emotional distress

damages, attorneys’ fees and costs, and interest and punitive damages in an amount to be

determined at trial.


                       FIFTH COUNT AGAINST ALL DEFENDANTS
                   Defamation Per Se Under New York State Common Law


175. The Plaintiff repeats and realleges all preceding allegations as if separately set forth

again herein at full length.


176. Statements made by the Defendants in the May 26, 2020 Twitter statement were false.


177. The statements made by the Defendants in the May 26, 2020 Twitter statement tends

to injure plaintiff in her trade, business, or profession.


178. Statements made by the Defendants in the June 2, 2020 video interview with Bloomberg

were false.


179. The statements made by the Defendants in the June 2, 2020 video interview with Bloomberg
tends to injure Plaintiff in her trade, business, or profession.

180. Statements made by the Defendants in the July 6, 2020 video interview with Fortune were

false.

181. The statements made by the Defendants in the July 6, 2020 video interview with Fortune

tends to injure Plaintiff in her trade, business, or profession.
         Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 28 of 37




182. The Defendants knew that statements contained in the May 26, 2020 Twitter statement

were false.


183. The Defendants knew that statements contained in the June 2, 2020 video interview with

 Bloomberg were false.


184. The Defendants knew that statements made in the July 6, 2020 video interview with

Fortune were false.


185. The false statements made by the Defendants in the May 26, 2020 Twitter statement

were published to third parties.


186. The false statements made by the Defendants in the June 2, 2020 video interview with

 Bloomberg were published to third parties.



187. The false statements made by the Defendants in the July 6, 2020 video interview with

Fortune were published to third parties.



188. As a result of the Defendants’ defamation per se, Plaintiff has suffered substantial loss

of earnings and benefits and endured severe emotional distress and will continue to do so in the

future. Accordingly, the Defendants are liable to Plaintiff for back pay and bonus, loss of

unvested funds and other benefits, front pay or reinstatements, emotional distress damages,

attorneys’ fees and costs, and interest and punitive damages in an amount to be determined at

trial.
         Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 29 of 37




                       SIXTH COUNT AGAINST ALL DEFENDANTS
        Intentional Infliction of Emotional Distress Under New York State Common
                                             Law


189. Plaintiff repeats and realleges all preceding allegations as if separately set forth again

herein at full length.


190. The Defendants’ announcements to the effect that they had conducted an investigation,

and that the investigation concluded indisputably that the Plaintiff was a racist when Defendants

knew they had not conducted an investigation which concluded indisputably that the

Plaintiff was a racist, was extreme and outrageous.


191. The Defendants’ announcements to the effect that they had conducted an investigation,

and that the investigation concluded indisputably that the Plaintiff was a racist when Defendants

knew they had not conducted an investigation which concluded indisputably that the

Plaintiff was a racist, was done with a disregard of a substantial likelihood of causing severe

emotional distress.


192. The Defendants’ announcements to the effect that they had conducted an investigation,

and that the investigation concluded indisputably that Plaintiff was a racist caused the Plaintiff to

suffer severe emotional distress.


193. As a result of the Defendants’ intentional infliction of emotional distress, Plaintiff

has suffered severe emotional distress and will continue to do so in the future.

Accordingly, the Defendants are liable to the Plaintiff in an amount to be determined at trial.
         Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 30 of 37




                         SEVENTH COUNT AGAINST ALL DEFENDANTS
                          Negligence Under New York State Common Law

194. Plaintiff repeats and realleges all preceding allegations as if separately set forth again

herein at full length.


195. The Defendants owed Plaintiff a duty to not facilitate harm, threats and harassment based

on race and gender from third parties to Plaintiff.



196.   The Defendants breached its duty to Plaintiff by their telephone system providing

Plaintiff’s personal cell phone number to people calling to make threats and harassment based

on race and gender.


197. The Defendants’ breach of its duty was a proximate cause of Plaintiff suffering

severe emotional distress caused by people calling Plaintiff’s personal cell phone number to

make threats and harassment based on race and gender.


198. As a result of the Defendants’ negligence, Plaintiff has suffered severe emotional distress

and will continue to do so in the future. Accordingly, the Defendants are liable to Plaintiff in an

amount to be determined at trial.
         Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 31 of 37




Dated: September 22, 2021

Law Office of Andrea Paparella, PLLC

-and-

Litt Law, PC

Attorneys for Plaintiff

By:




__________________________

Pandemic Address:
4 Dunlap Street
Salem, MA 01970
Telephone: (617) 680-2400
Facsimile: (914) 462-3287
Email: amp@andreapaparella.com

-and-

789 Farnsworth Ave.
Bordentown, NJ 08505
Telephone: (908) 902-7071 Email:
MLitt@LittLaw.Net
Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 32 of 37




EXHIBIT “A”
             Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 33 of 37



From: Jerome Lockett <JeromeLockett@gmail.com>
Date: May 26, 2020 at 07:09:52 EDT
To: "Goldstein, Julie (NBCUniversal)" <Julie.Goldstein@nbcuni.com>
Cc: "Walker, Hayley (NBCUniversal)" <Hayley.Walker@nbcuni.com>
Subject: Re: NBC News / TODAY Show Inquiry


Hey Julie,



Thank you for getting back to me. Of course, I wouldn’t mind my statement be put somewhere. The
below can be published wherever of your choosing.

—————-

I’m a 30 year old African American dog owner living in NYC. I frequently take my dog to Central Park and
walk my dog with my friend and his dog (he’s a white man).



[Central Park allows dogs off-leash before 9:AM and after 9:PM there are a few parts of the park that
don’t allow dogs off-leash, no matter the time, the Ramble being one of them]



My friend tells me about a month ago as we’re approaching the Ramble with our dogs off-leash, “a few
days ago there was a dude in their screaming a people to leash their dog. I’m glad that other owner was
with me because he’s a really buff dude waving his helmet.”



I make nothing of it because sometimes people tell us to leash our dogs, but we’re just passing through
quickly and we don’t allow our dogs to go chasing birds or anything so what’s the barn? Sure it’s a rule,
but a rule tons of dogs owners frequently break, especially if we’re just quickly walking through.



Well, a few days later we’re in there and Christian (had no idea his name or that this was the same guy
my friend mentioned to me days ago) comes yelling from about 10 yards away “YOU NEED TO LEASH
YOUR DOG!!! THEY CAN’T BE OFF-LEASH IN HERE.” We both take a few steps back and my friend ask him
if he works for the park and he says no. So we say “sounds good, have a good one.” And when we turn
our back he starts to try and make these noises to call our dogs to him.



I yelled, “don’t try and call my dog to you!” He then says, “if you’re gonna do what you want, them I’m
not gonna do what I want, but you’re not gonna like it.”



Me: What?? Are you threatening me and my dog??
          Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 34 of 37




Christian: *bends down, while gripping his black (Vespa?) helmet attached to his side and starts calling
my dog by clapping* and say “come here puppy! Come here!”



I then ran over to him and pushed him away before he got too close to my dog. He then yelled for
someone to record it, but the two white men he was with seemed uninterested. I said “never fucking
touch someone’s dog that isn’t threatening you and never threaten me again.” Then I walked away with
my dog, my friend and his dogs.




As a black man, I am not scared of another person because their race or ethnicity, but this man IS
threatening with his body language and screaming. I don’t know Amy Cooper at all, I’ve said hello to her
because that’s what dog owners do to other owners in the park, but when I saw that video, I thought, I
cannot imagine if he approached her the same way how she may have genuinely been afraid for her life.
She may not be like me willing to physically defend herself or her dog. I understand the optics of this
video aren’t great, but people need to understand this man is a dick and probably did threaten her. You
can read his Facebook post where he tells the world he told her “you’re not gonna like what I’m going to
do next.” That’s a threat. And she has no idea if this man is pulling out a knife, a gun, or a treat that
laced with a rat poison. If I wasn’t who I was, I would of called the police on that guy too. Sure, we’re
breaking the rules by having our dogs off leash in a park that has 80% of its area off-leash hours, but that
gives that guy no authority to accost people in such manner.



My two fellow dog owners have had similar situations with this man, but don’t feel comfortable coming
forward because they’re white. They think they’ll be seen as some “Karen” or whatever. I obviously
don’t have that fear. I am a liberal man who voted for Barack, Bernie, and Bernie again. I’ll be voting for
Biden as he’s the lesser of two evils. I’m not some right wing nut job trying to push an agenda. I just
think it’s unfair and uncool how the world is pushing their own agenda with this story. Not everyone has
a personal experience like this so I get it because of the optics, but I beg you guys to please publish my
words. This is not the story we all want.



Thank you guys for your time.



-Jerome Lockett
Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 35 of 37




EXHIBIT “B”
         Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 36 of 37




17 June 2020

PERSONAL AND CONFIDENTIAL
Via FEDEX and EMAIL: a2cooper@hotmail.com

Amy M. Cooper, CFA
160 Riverside Blvd, Apt 301
New York, NY 10069

                                     Notice of Investigation

Dear Ms. Cooper:

This letter is to notify you that Professional Conduct has opened an investigation into the incident
in Central Park that resulted in the termination of your employment at Franklin Templeton to
determine whether there were any violations of the CFA Institute Code of Ethics and Standards
of Professional Conduct. Pursuant to that investigation, we request that you provide the following
documents and information within 10 days of the date of this letter:

   1) At the time of the incident in Central Park, did you have a written employment contract
      with Franklin Templeton? If so, please provide a copy. (You may redact any
      confidential personal information such as your social security number, account
      numbers, etc.);

   2) During your employment at Franklin Templeton, did you receive any written complaints
      or warnings? If “yes,” please provide copies;

   3) Please produce copies of all documents and correspondence (including emails)
      exchanged between you (or your attorneys) and Franklin Templeton regarding the
      incident in Central Park and/or your termination;

   4) Provide copies of all firm policies, procedures, codes, and/or standards mentioned or
      cited by Franklin Templeton in connection with the incident in Central Park and/or your
      termination;

   5) Please produce copies of all documents and correspondence (including emails)
      exchanged between you (including your attorneys) and any criminal or government
      authorities regarding the incident in Central Park and/or your termination of
      employment;

   6) PIease provide a current email address where you can be reached. If this address (or
      any of your other contact information) changes during this investigation, you must log
      into your account at www.cfainstitute.org and make the necessary updates as soon as
      possible. Because of security restrictions, Professional Conduct cannot change this
      information on your behalf—you must make all changes through your CFA Institute
      account; and
         Case 1:21-cv-04692-RA Document 24 Filed 09/22/21 Page 37 of 37




   7) Please feel free to provide any additional documents or information that you believe
      would be relevant or useful in our investigation.

Before you become subject to a confidential settlement agreement or protective order regarding
any matter we are investigating, you must request a “carve out” provision that provides us with
access to the agreement and any documents or information we may need in connection with our
investigation.

Finally, please note that our investigation, and any resulting disciplinary proceeding, will be
governed by the 2017 Rules of Procedure: Matters Related to Professional Conduct. Additional
information concerning our investigative process and copies of the Code and Standards, Bylaws,
and Rules of Procedure may be found at: Professional Conduct Program.

If you have any questions about this letter, please contact me at jeffrey.stith@cfainstitute.org.

Sincerely,


Jeffrey K. Stith
Jeffrey K. Stith
Head, Enforcement
Professional Conduct




                                                 2
